REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response After-Final and Terminal Disclaimer filed September 22, 2021 has been entered and considered.
Claims 1-10 are pending.
Claims 11-20 have been cancelled.   
Based upon the Terminal Disclaimer filed September 22, 2021, the rejection based upon obviousness type double patenting over U. S. Patent No. 10,898,737 [Fujimoto et al. (Reference A, cited by the Examiner)] is withdrawn.
To complete the record, U. S. Patent No. 10,898,737 [Fujimoto et al. (Reference A, cited by the Examiner)] has been cited on the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
           
                                                       	
                                                     /Zinna Northington Davis/
                                                           /Zinna Northington Davis/                                                     Primary Examiner, Art Unit 1625                                                                                                                                             
Znd
11.04.2021